DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action has been issued in response to amendment filed on 08/24/2022.  Claims 1, 8, and 15 have been amended.  Claims 1-20 are pending in this Office Action. Accordingly, this action has been made FINAL.
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites limitation “a master ontology defining relationships between artifacts” in lines 5-6, and limitation “relationships between the plurality of artifacts, wherein the relationships between artifacts are based on relationships between the tags” in lines 14-16.  The limitation is not supported by the specification.  During the interview on 06/24/2022, applicant requested reconsideration of the limitation in view of para.[0061]-[0071].  However, these paragraphs do not disclose any ontology comprising/defining relationships between the artifacts.
Claim 1 recites limitation “a tag type selected from among a set of tag types” in lines 9-10.  Reviewing the specification, there isn’t place disclosing the tag type selected from among a set of tag types.
Claim 1 recites limitation “the plurality of artifacts as defined by a tag hierarchy” in line 16.  Reviewing the specification, there isn’t any discussing about the artifacts defined by a tag hierarchy.
Claims 8, and 15 recite limitations similar to limitation of claim 1 and are rejected for the same reason. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites limitation “a modification of a tag type in the set of tag types results in a modification of all tags in the plurality of tags that are of the tag type” in lines 18-19.  The limitation is unclear because how to modification a tag type results in modification tags that are of the tag type.  This limitation is considered in view of specification paragraph [0121], if a tag/category is modified e.g. tag/category “developed countries’ is modified as “countries with a per capita income of $1,000 or more”, then other tags/categories having the same tag name/type are modified.  Thus, the limitation could be modified to avoid the confusion of modification of tag type or modification of tag, for example modification a tag type/name of a tag results in modification tag types/names of other tags which have the same tag type/name modified.
The modification of tag or tag type/name results in the modification of other tags or tag types/names is still unclear.  The example in paragraph [0121], modifying tag type/name “developed countries” to “countries with a per capita income of $1,000 or more” , other tag types/names should be changed to “countries with a per capita income of $1,000 or more”.  However, in the tag hierarchy in figure 12, only one tag “developed” under tag “country”, there is no other tags “developed” under tag “country”.  Thus, limitation “modification of all tags in the plurality of tags that are of the tag type” is vague and not understand by skill in the art.
Claims 8, and 15 recite limitations similar to limitation of claim 1 and are rejected for the same reason.
Claims 2-7 recite limitations “modification of all tags” or “modification of a tag type”.  The limitations is unclear as explain above.
Claim 3 recites the limitation "a modification of all tags in the plurality of tags that are of the tag type".  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the modification of a tag type in the set of tag types".  There is insufficient antecedent basis for this limitation in the claim.
Claims 9-14, and 16-20 recite limitations similar to limitation of claims 2-7 and are rejected for the same reason.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites an apparatus for providing to a recipient a master ontology, artifacts are links to locations of documents, artifacts associated with tags, each tags having tag type/name, modifying a tag name results in modifying other tag names that having the same tag name modified (this limitation is still unclear but is interpreted for the purpose of examination, other limitations in claim are not considered because they are not supported by specification).
Step 2A Prong One: the limitation modifying a tag name results in modifying other tag names that having the same tag name modified, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind.  That is nothing in the claim element precludes the step from practically being performed in the human mind.  For example, modifying in the context of this claim encompasses the user mentally and manually changing/modifying a tag name and other tag names so that all the tag names having the same value are changed. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. 
Step 2A Prong Two: The judicial exception is not integrated into a practical application.  In particular, the claim recites additional elements of artifacts are links to locations of documents, artifacts associated with tags, each tags having tag type/name, this limitation amounts to data gathering (MPEP 2106.05(g)). The judicial exception is not integrated into a practical application.  In particular the claim recites the additional elements of information about artifacts, tags, tag type/name amounts to data  gathering which is considered to be insignificant extra solution activity (MPEP 2106.05(g)).   
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The limitation providing to a recipient a master ontology is recognized by the courts as not be sufficient to show an improvement in computer functionality (see MPEP 2106.05(a)) instructions to display two sets of information , Interval Licensing LLC v. AOL, Inc.
Claims 2-7 recite additional element involving to modify tags or tag type. These additional elements could be considered because they are unclear, please see above section. 
Claims 8-20 recite limitations similar to limitations of claims 1-7 and are rejected for the same reasons.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5, 7-9, 12, 14-16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sigurjonsson et al. (US 2002/0107829).
With respect to claim 1, Sigurjonsson discloses an apparatus interfacing with one or more data storage devices storing a plurality of documents, the apparatus comprising: 
a memory device that stores a set of instructions; and at least one processor capable of executing the set of instructions to:
 provide, to a recipient, a master ontology defining relationships between artifacts (para.[0090], fig.4: listing content records and their locations, artists, owners as artifacts, content records having relationships as they are in the MyArt category/folder/subtag of folder/tag My albums as master ontology), wherein the master ontology comprises: 
a plurality of artifacts including links to locations of the plurality of documents in the one or more data storage devices 
(para.[0091], fig.5: each content record having location and filename C:\MyDocuments\Abstractart.bmp as the link to locations of documents in the storage device), 
wherein the artifacts are associated with tags of a plurality of tags each having a tag type selected from among a set of tag types 
(the information of content records as artifacts which associated with categories/folders/tags, each categories/folders/tags having tag name, tag owner, tage artist which is tag type); and
relationships between the plurality of artifacts, wherein the relationships between artifacts are based on relationships between the tags associated with the plurality of artifacts as defined by a tag hierarchy
(para.[0090], fig.4: categories/folders/tags 406 as tag hierarchy, the information of content records as artifacts which has relationship as they are in the same folders/subfolders), 
wherein a modification of a tag type in the set of tag types results in a modification of all tags in the plurality of tags that are of the tag type 
(para.[0022]: modifying tag attribute/type, [0045]-[0047]: hierarchical tagging provides inheritance of parent tag attribute/type, so when the parent tag attribute/type is modified, the child attributes/types inherently modified).  
Claim 2 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Sigurjonsson teaches the modification of all tags in the plurality of tags that are of the tag type results in a modified master ontology (para.[0022], [0037], [0092]: modifying attributes e.g. rename attributes, so the hierarchy tree or master ontology is modified).  
Claim 5 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Sigurjonsson teaches the plurality of artifacts are accessed and altered to reflect the modification of all tags in the plurality of tags that are of the tag type (para.[0022]: modifying tag attribute/type, [0045]-[0047]).  
Claim 7 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Sigurjonsson teaches a tag is removed from an artifact in response to the modification of a tag type in the set of tag types (para.[0094]: removing tag from the content record).  
With respect to claim 8, Sigurjonsson discloses a method for modifying an ontology, the method comprising: 
providing, to a recipient, a master ontology defining relationships between artifacts
(para.[0090], fig.4: listing content records and their locations, artists, owners as artifacts, content records having relationships as they are in the MyArt category/folder/subtag of folder/tag My albums as master ontology), wherein the master ontology comprises: 
a plurality of artifacts including links to locations of the plurality of documents in the one or more data storage devices
(para.[0091], fig.5: each content record having location and filename C:\MyDocuments\Abstractart.bmp as the link to locations of documents in the storage device), 
wherein the artifacts are associated with tags of a plurality of tags each having a tag type selected from among a set of tag types
(the information of content records as artifacts which associated with categories/folders/tags, each categories/folders/tags having tag name, tag owner, tag artist which is tag type); and 
relationships between the plurality of artifacts, wherein the relationships between artifacts are based on relationships between the tags associated with the plurality of artifacts as defined by a tag hierarchy
(para.[0090], fig.4: categories/folders/tags 406 as tag hierarchy, the information of content records as artifacts which has relationship as they are in the same folders/subfolders), wherein 
a modification of a tag type in the set of tag types results in a modification of all tags in the plurality of tags that are of the tag type
(para.[0022]: modifying tag attribute/type, [0045]-[0047]: hierarchical tagging provides inheritance of parent tag attribute/type, so when the parent tag attribute/type is modified, the child attributes/types inherently modified).  
Claim 9 is rejected for the reasons set forth hereinabove for claim 8 and furthermore Sigurjonsson teaches the modification of all tags in the plurality of tags that are of the tag type results in a modified master ontology (para.[0022], [0037], [0092]: modifying attributes e.g. rename attributes, so the hierarchy tree or master ontology is modified).  
Claim 12 is rejected for the reasons set forth hereinabove for claim 8 and furthermore Sigurjonsson teaches the plurality of artifacts are accessed and altered to reflect the modification of all tags in the plurality of tags that are of the tag type (para.[0022]: modifying tag attribute/type, [0045]-[0047]).  
 Claim 14 is rejected for the reasons set forth hereinabove for claim 8 and furthermore Sigurjonsson teaches a tag is removed from an artifact in response to the modification of a tag type in the set of tag types  (para.[0094]: removing tag from the content record).  
With respect to claim 15, Sigurjonsson discloses a non-transitory computer readable medium that stores a set of instructions that are executable by at least one processor of an electronic device to cause the electronic device to perform a method for modifying an ontology, the method comprising: 
providing, to a recipient, a master ontology defining relationships between artifacts
(para.[0090], fig.4: listing content records and their locations, artists, owners as artifacts, content records having relationships as they are in the MyArt category/folder/subtag of folder/tag My albums as master ontology), wherein the master ontology comprises: 
a plurality of artifacts including links to locations of the plurality of documents in the one or more data storage devices
(para.[0091], fig.5: each content record having location and filename C:\MyDocuments\Abstractart.bmp as the link to locations of documents in the storage device), 
wherein the artifacts are associated with tags of a plurality of tags each having a tag type selected from among a set of tag types
(the information of content records as artifacts which associated with categories/folders/tags, each categories/folders/tags having tag name, tag owner, tage artist which is tag type); and 
relationships between the plurality of artifacts, wherein the relationships between artifacts are based on relationships between the tags associated with the plurality of artifacts as defined by a tag hierarchy defining
(para.[0090], fig.4: categories/folders/tags 406 as tag hierarchy, the information of content records as artifacts which has relationship as they are in the same folders/subfolders), wherein 
a modification of a tag type in the set of tag types results in a modification of all tags in the plurality of tags that are of the tag type
(para.[0022]: modifying tag attribute/type, [0045]-[0047]: hierarchical tagging provides inheritance of parent tag attribute/type, so when the parent tag attribute/type is modified, the child attributes/types inherently modified).  
Claim 16 is rejected for the reasons set forth hereinabove for claim 15 and furthermore Sigurjonsson teaches the modification of all tags in the plurality of tags that are of the tag type results in a modified master ontology (para.[0022], [0037], [0092]: modifying attributes e.g. rename attributes, so the hierarchy tree or master ontology is modified).  
Claim 19 is rejected for the reasons set forth hereinabove for claim 15 and furthermore Sigurjonsson teaches the plurality of artifacts are accessed and altered to reflect the modification of all tags in the plurality of tags that are of the tag type (para.[0022]: modifying tag attribute/type, [0045]-[0047]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 6, 10-11, 13, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sigurjonsson et al. (US 2002/0107829), and further in view of Worthley (US 2015/0026260).
Claim 3 is rejected for the reasons set forth hereinabove for claim 1.  However,  Sigurjonsson does not disclose limitations of claim 3.
Worthley teaches the at least one processor is further capable of executing instructions to: determine a most recent time of a modification of all tags in the plurality of tags that are of the tag type; determine recipients provided with the master ontology since the most recent time; and provide the recipients with information associated with the modification of all tags in the plurality of tags that are of the tag type (para.[0353]: members receive email notification for changes to nodes/categories/tags).  
It would have obvious to one having ordinary skill in the art before the effecting filling date of the claimed invention to combine Worthley’s teachings into Sigurjonsson’s teaching  to provide innovative tools to help communities share knowledge, to provide integrated classification system that helps to make knowledge more meaningful, discoverable and actionable, and to provide grouponomy of nodes for allowing members of the community to organize all of their disparate knowledge artifacts around the specific context of one or more nodes, where the hierarchy of the nodes is also managed by members of the group or organization as suggested by bb(para.[0017], [0029], [0039], [0040]).
Claim 4 is rejected for the reasons set forth hereinabove for claim 3 and furthermore Sigurjonsson teaches the modification of all tags in the plurality of tags that are of the tag type results in a modified master ontology, and wherein information associated with the modification of all tags in the plurality of tags that are of the tag type includes the modified master ontology (para.[0022], [0037], [0092]: modifying attributes e.g. rename attributes, so the hierarchy tree or master ontology is modified).  
Claim 6 is rejected for the reasons set forth hereinabove for claim 1.  However,  Sigurjonsson does not disclose limitations of claim 6.
Worthley teaches the modification of a tag type in the set of tag types is provided by a user possessing appropriate permissions  (para.[0138]: a member with appropriate privileges to make said changes to the grouponomy node).  
It would have obvious to one having ordinary skill in the art before the effecting filling date of the claimed invention to combine Worthley’s teachings into Sigurjonsson’s teaching  to provide innovative tools to help communities share knowledge, to provide integrated classification system that helps to make knowledge more meaningful, discoverable and actionable, and to provide grouponomy of nodes for allowing members of the community to organize all of their disparate knowledge artifacts around the specific context of one or more nodes, where the hierarchy of the nodes is also managed by members of the group or organization as suggested by bb(para.[0017], [0029], [0039], [0040]).
Claim 10 is rejected for the reasons set forth hereinabove for claim 8. However,  Sigurjonsson does not disclose limitations of claim 10.
Worthley teaches determining a most recent time of a modification of all tags in the plurality of tags that are of the tag type; determining recipients provided with the master ontology since the most recent time; and providing the recipients with information associated with the modification of all tags in the plurality of tags that are of the tag type (para.[0353]: members receive email notification for changes to nodes/categories/tags).  
It would have obvious to one having ordinary skill in the art before the effecting filling date of the claimed invention to combine Worthley’s teachings into Sigurjonsson’s teaching  to provide innovative tools to help communities share knowledge, to provide integrated classification system that helps to make knowledge more meaningful, discoverable and actionable, and to provide grouponomy of nodes for allowing members of the community to organize all of their disparate knowledge artifacts around the specific context of one or more nodes, where the hierarchy of the nodes is also managed by members of the group or organization as suggested by bb(para.[0017], [0029], [0039], [0040]).  
Claim 11 is rejected for the reasons set forth hereinabove for claim 9 and furthermore Sigurjonsson teaches the modification of all tags in the plurality of tags that are of the tag type results in a modified master ontology, and wherein information associated with the modification of all tags in the plurality of tags that are of the tag type includes the modified master ontology (para.[0022], [0037], [0092]: modifying attributes e.g. rename attributes, so the hierarchy tree or master ontology is modified.  
Claim 13 is rejected for the reasons set forth hereinabove for claim 8.  However,  Sigurjonsson does not disclose limitations of claim 13.
Worthley teaches the modification of a tag type in the set of tag types is provided by a user possessing appropriate permissions  (para.[0138]: a member with appropriate privileges to make said changes to the grouponomy node).  
It would have obvious to one having ordinary skill in the art before the effecting filling date of the claimed invention to combine Worthley’s teachings into Sigurjonsson’s teaching  to provide innovative tools to help communities share knowledge, to provide integrated classification system that helps to make knowledge more meaningful, discoverable and actionable, and to provide grouponomy of nodes for allowing members of the community to organize all of their disparate knowledge artifacts around the specific context of one or more nodes, where the hierarchy of the nodes is also managed by members of the group or organization as suggested by bb(para.[0017], [0029], [0039], [0040]).
Claim 17 is rejected for the reasons set forth hereinabove for claim 15.  However, Sigurjonsson does not disclose limitations of claim 17.
Worthley teaches the set of instructions that are executable by the at least one processor of an electronic device to cause the electronic device to further perform: determining a most recent time of a modification of all tags in the plurality of tags that are of the tag type; determining recipients provided with the master ontology since the most recent time; and providing the recipients with information associated with the modification of all tags in the plurality of tags that are of the tag type (para.[0353]: members receive email notification for changes to nodes/categories/tags).  
It would have obvious to one having ordinary skill in the art before the effecting filling date of the claimed invention to combine Worthley’s teachings into Sigurjonsson’s teaching  to provide innovative tools to help communities share knowledge, to provide integrated classification system that helps to make knowledge more meaningful, discoverable and actionable, and to provide grouponomy of nodes for allowing members of the community to organize all of their disparate knowledge artifacts around the specific context of one or more nodes, where the hierarchy of the nodes is also managed by members of the group or organization as suggested by bb(para.[0017], [0029], [0039], [0040]).
Claim 18 is rejected for the reasons set forth hereinabove for claim 16 and furthermore Sigurjonsson teaches the modification of all tags in the plurality of tags that are of the tag type results in a modified master ontology, and wherein information associated with the modification of all tags in the plurality of tags that are of the tag type includes the modified master ontology (para.[0022], [0037], [0092]: modifying attributes e.g. rename attributes, so the hierarchy tree or master ontology is modified.  
Claim 20 is rejected for the reasons set forth hereinabove for claim 15.  However,  Sigurjonsson does not disclose limitations of claim 20.
Worthley teaches the modification of a tag type in the set of tag types is provided by a user possessing appropriate permissions (para.[0138]: a member with appropriate privileges to make said changes to the grouponomy node).  
It would have obvious to one having ordinary skill in the art before the effecting filling date of the claimed invention to combine Worthley’s teachings into Sigurjonsson’s teaching  to provide innovative tools to help communities share knowledge, to provide integrated classification system that helps to make knowledge more meaningful, discoverable and actionable, and to provide grouponomy of nodes for allowing members of the community to organize all of their disparate knowledge artifacts around the specific context of one or more nodes, where the hierarchy of the nodes is also managed by members of the group or organization as suggested by bb(para.[0017], [0029], [0039], [0040]).


Response to Amendment
Claims 1, 8, and 15 have been amended to overcome the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph rejection.  However, the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph is maintained, please see the details in the rejection supra.
Applicant argument regarding to the 101 abstract ideas of the claims with the following of Two Prong analysis.  However, most of the limitations in claim are not support by the specification, and are unclear.  Please see the Two Prong analysis in above section.
Applicant’s arguments that Ducott does not disclose all the limitation in claims, such as the artifacts including links to locations of the plurality of document in the data storage devices.  The examiner refers applicant to Sigurjonsson teaching.
Accordingly, examiner strongly believes that a prima facie case has been clearly establish with respect to the prior art rejection of the instant claims, given their broadest reasonable interpretation. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU NGUYET T LE whose telephone number is (571)270-1093. The examiner can normally be reached Monday-Friday 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




12/14/2022
/THU NGUYET T LE/           Primary Examiner, Art Unit 2162